Title: To James Madison from Stephen Girard, 28 November 1803
From: Girard, Stephen
To: Madison, James



Sir
Philadelphia 28th. November 1803
I had the honour to address you on the 11th. march 1802. for the purpose of forwarding you a copy of my memorial on the subject of my several claims against the French Government wrote to the Secretary of state in the year 1795. also to inform you that I intended to send Mr. Joseph Curwen to France and requested that you would be so obliging as to give a letter to that Gentleman for the minister plenipotentiary of the United States at Paris desiring him to make such applications to the French Government as you might judge proper you was pleased to grant my request consequently Mr. Curwen went to France and after having remained there about a year without being able to effect a settlement he left all the vouchers and documents relative to said claim into the hands of Mr. Luc Callaghan merchant at Paris a Gentleman unknown to me and who has not wrote me a single line since he has the care of my business.
The foregoing circumstance obliges me to send Mr. Robert Peter Branu a citizen of the U.States to Paris in view to close the unfortunate business before mentioned therefore permit me to sollicit once more your kind interference by sending me a letter for the minister plenipotentiary of the U. States at Paris informing him that my claim was known to the Secretary of state of the U. States and the documents respecting the same were deposited in his office since the year 1795. agreeable to a legal copy of my memorial on that subject which will be presented to him by my agent Mr. R. P. Branu and requesting him to render all the services which circumstances will permit to my said agent in the prosecution on the business in question.
Should you have any dispatches for France by sending them to me they will be punctually delivered to their address by Mr. Robert Peter Branu who will go direct from Bordeaux to Paris that Gentleman will sail in about ten days. I am with great respect Sir, Your Obt. humble Servt.
S.G.
 

   
   Letterbook copy (PPGi: Girard Papers).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 3:22.



   
   Girard instructed Branu to pursue two classes of his claims, one amounting to 77,856,154₶ and the other to $83,623.46 (McMaster, Life and Times of Stephen Girard, 1:439).


